Dear Dr. Marino:
You have requested an opinion of this office regarding the ability of a full-time professor at Louisiana State University Medical School to also serve as a Justice of the Peace in Caddo Parish.
Louisiana's dual office holding law is found in Revised Statute Title 42, Section 61.  This statute Prohibits a public official or employee from holding two or more public offices or public jobs which by their nature conflict with the duties and interests of each other.
Your question, however, is specifically addressed by Louisiana Revised Statute Title 42, Section 66, which provides for exceptions to the general rule on dual office holding.  Paragraph (B) of R.S. 42:66 specifically concerns persons within the teaching Profession, and states as follows:
      Nothing in this part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
This statute clearly exempts a full-time professor in the Louisiana State University System from the general statutory provision against dual office holding under R.S. 42:61.
Therefore, it is the opinion of this office that a person holding a full-time professorship at Louisiana State University Medical School may become a candidate and hence hold the position of Justice of the Peace without contravening Louisiana's dual office holding law.  However, since the position of Justice of the Peace is considered a judicial office, it is suggested that you obtain an opinion from the Louisiana Supreme Court regarding any possible conflict between these two positions.
Please contact this office if we can be of any further assistance.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
BY
                                  JAMES A. SMITH, II ASSISTANT ATTORNEY GENERAL